UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-6152



SHAWN D. SINGLETARY,

                                            Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA; NORTH CAROLINA HIGH-
WAY PATROL DIVISION; BLADEN COUNTY; BLADEN
COUNTY JAIL; D. T. HILBURN, Trooper, Individ-
ually; JOHN DOE; JANE DOE, II,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, District
Judge. (CA-97-129-7-F-2)


Submitted:   May 5, 1998                    Decided:   May 19, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn D. Singletary, Appellant Pro Se. Isaac T. Avery, III, Special
Deputy Attorney General, Reuben Franklin Young, NORTH CAROLINA DE-
PARTMENT OF JUSTICE, Raleigh, North Carolina; G. Christopher Olson,
WOMBLE, CARLYLE, SANDRIDGE & RICE, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's orders denying re-

lief on his complaint filed under 42 U.S.C. §§ 1983, 1985 and 1986

(1994). We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Singletary v. North Carolina, No.
CA-97-129-7-F-2 (E.D.N.C. Sept. 18 & Dec. 19, 1997). We dispense

with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2